DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 03/25/2021 these drawing are acceptable by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Barnes Neil at (919) 627-3488 on 06/10/2022.
The application has been amended as follows: 
Claims 12, 18 and 20 are cancel.
1. A system for a location-based social network comprising: 
at least one server computer including a processor, a memory, and at least one database; a mobile device, wherein the mobile device includes an application; and 
at least one other mobile device, wherein the at least one other mobile device includes the application; 
wherein the at least one server computer is in network communication with the mobile device and the at least one other mobile device; 
wherein an account associated with the mobile device is linked to at least one other account associated with the at least one other mobile device; 
wherein the at least one database includes device and user data, and wherein the device and user data includes location data; 
wherein the application includes a graphical user interface (GUD), wherein the GUI includes a visual representation of a proximity of the mobile device to the at least one other mobile device; and 
wherein the application is further operable to provide account management functionality, chat functionality, and commerce functionality;
wherein the visual representation of the proximity of the mobile device to the at least one other mobile device includes a first circle and a second circle, wherein the first circle represents the mobile device and the second circle represents the at least one other mobile device, wherein the first circle and the second circle overlap or touch when the proximity is within a predetermined proximity, and wherein the first circle and the second circle do not overlap or touch when the proximity is greater than the predetermined proximity.

2. The system of claim 1, wherein the mobile device is a smart phone, a mobile phone, a laptop computer, a tablet, or a phablet.
3. The system of claim 1, wherein the at least one database further includes application data for the application.

4. The system of claim 1, wherein the application is accessed using biometric information. 

5. The system of claim 1, wherein the mobile device and the at least one other mobile device are provided simultaneously with a notification in real time that the mobile device and the at least one other mobile device are within a predetermined proximity.

6. The system of claim 1, wherein the application is operable to blackout sharing the location data for at least one blackout location, and wherein a radius around the at least one blackout location is user defined.

7. The system of claim 1, wherein the location data is created via a global positioning system (GPS), a beacon, a wireless network, radio frequency (RF), RF identification (RFID), near field communication (NFC), an internet protocol (IP) address, magnetic positioning, and/or cellular triangulation.

8. The system of claim 1, wherein the at least one other account includes at least two accounts, wherein the application is operable to provide at least two tiers for the at least two accounts, wherein each of the at least two tiers is associated with a corresponding predetermined proximity, and wherein the application provides notifications based on the corresponding predetermined proximity.

9. The system of claim 1, wherein the account includes a user name, a password, an image associated with the account, privacy preferences, a gender, a residency, a mailing address, and/or a date of birth.

10. The system of claim 1, wherein the application is a web-browser based application operable to be accessed through a web browser running on the mobile device.

11. The system of claim 1, wherein the application is a mobile application installed on the mobile device.

13. The system of claim 1, wherein the visual representation includes a name, a user name, and/or an image associated with the at least one other account.

14. The system of claim 1, wherein the visual representation of the proximity of the mobile device to the at least one other mobile device is displayed in order of increasing distance.



15. A system for a location-based social network comprising: 
at least one server computer including a processor, a memory, and at least one database; a mobile device, wherein the mobile device includes an application; and 
at least one other mobile device, wherein the at least one other mobile device includes the application; 
wherein the at least one server computer is in network communication with the mobile device and the at least one other mobile device; 
wherein an account associated with the mobile device is linked to at least one other account associated with the at least one other mobile device; 
wherein the at least one database includes device and user data, and wherein the device and user data includes location data; 
wherein the location data is created via a global positioning system (GPS), a beacon, a wireless network, radio frequency (RF), RF identification (RFID), near field communication (NFC), an internet protocol (IP) address, magnetic positioning, and/or cellular triangulation;
wherein the application includes a graphical user interface (GUD), wherein the GUI includes a visual representation of a proximity of the mobile device to the at least one other mobile device;
wherein the mobile device and the at least one other mobile device are provided simultaneously with a notification in real time that the mobile device and the at least one other mobile device are within a predetermined proximity; and
wherein the application is further operable to provide account management functionality, chat functionality, and commerce functionality;
wherein the visual representation of the proximity of the mobile device to the at least one other mobile device includes a first circle and a second circle, wherein the first circle represents the mobile device and the second circle represents the at least one other mobile device, wherein the first circle and the second circle overlap or touch when the proximity is within the predetermined proximity, and wherein the first circle and the second circle do not overlap or touch when the proximity is greater than the predetermined proximity.

16. The system of claim 15, wherein the mobile device is a smart phone, a mobile phone, a laptop computer, a tablet, or a phablet.

17. The system of claim 15, wherein the application is operable to blackout sharing the location data for at least one blackout location, and wherein a radius around the at least one blackout location is user defined.

19. A system for a location-based social network comprising:
at least one server computer including a processor, a memory, and at least one database;
a mobile device, wherein the mobile device includes an application; and
at least one other mobile device, wherein the at least one other mobile device includes the application;
wherein the at least one server computer is in network communication with the mobile device and the at least one other mobile device;
wherein an account associated with the mobile device is linked to at least one other account associated with the at least one other mobile device;
wherein the at least one database includes device and user data, and wherein the device and user data includes location data;
wherein the location data is created via a global positioning system (GPS), a beacon, a wireless network, radio frequency (RF), RF identification (RFID), near field communication (NFC), an internet protocol (IP) address, magnetic positioning, and/or cellular triangulation;
wherein the application includes a graphical user interface (GUD), wherein the GUI includes a visual representation of a proximity of the mobile device to the at least one other mobile device when the mobile device is within a predetermined proximity to the at least one other mobile device;
wherein the application is operable to blackout sharing the location data for at least one blackout location, and wherein a radius around the at least one blackout location is user defined; and
wherein the application is further operable to provide account management functionality, chat functionality, and commerce functionality;
wherein the visual representation of the proximity of the mobile device to the at least one other mobile device includes a first circle and a second circle, wherein the first circle represents the mobile device and the second circle represents the at least one other mobile device, wherein the first circle and the second circle overlap or touch when the proximity is within a predetermined proximity, and wherein the first circle and the second circle do not overlap or touch when the proximity is greater than the predetermined proximity.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-11, 13-17 and 19 are allowance.
Regarding claim 1, the closest prior art recorded Stackpole (8,108,414 B2) and Zheng et al. (US 10,547,970 B1) teach a system for a location-based social network comprising: 
at least one server computer including a processor, a memory, and at least one database; a mobile device, wherein the mobile device includes an application; and 
at least one other mobile device, wherein the at least one other mobile device includes the application; 
wherein the at least one server computer is in network communication with the mobile device and the at least one other mobile device; 
wherein an account associated with the mobile device is linked to at least one other account associated with the at least one other mobile device; 
wherein the at least one database includes device and user data, and wherein the device and user data includes location data.
However, Stackpole and Zheng is fail to teach or fairly suggest
wherein the application includes a graphical user interface (GUD), wherein the GUI includes a visual representation of a proximity of the mobile device to the at least one other mobile device; and 
wherein the application is further operable to provide account management functionality, chat functionality, and commerce functionality;
wherein the visual representation of the proximity of the mobile device to the at least one other mobile device includes a first circle and a second circle, wherein the first circle represents the mobile device and the second circle represents the at least one other mobile device, wherein the first circle and the second circle overlap or touch when the proximity is within a predetermined proximity, and wherein the first circle and the second circle do not overlap or touch when the proximity is greater than the predetermined proximity.

Regarding claim 15, the closest prior art recorded Stackpole (8,108,414 B2) and Zheng et al. (US 10,547,970 B1) teach a system for a location-based social network comprising: 
at least one server computer including a processor, a memory, and at least one database; a mobile device, wherein the mobile device includes an application; and 
at least one other mobile device, wherein the at least one other mobile device includes the application; 
wherein the at least one server computer is in network communication with the mobile device and the at least one other mobile device; 
wherein an account associated with the mobile device is linked to at least one other account associated with the at least one other mobile device; 
wherein the at least one database includes device and user data, and wherein the device and user data includes location data.
However, Stackpole and Zheng is fail to teach or fairly suggest
wherein the location data is created via a global positioning system (GPS), a beacon, a wireless network, radio frequency (RF), RF identification (RFID), near field communication (NFC), an internet protocol (IP) address, magnetic positioning, and/or cellular triangulation;
wherein the application includes a graphical user interface (GUD), wherein the GUI includes a visual representation of a proximity of the mobile device to the at least one other mobile device;
wherein the mobile device and the at least one other mobile device are provided simultaneously with a notification in real time that the mobile device and the at least one other mobile device are within a predetermined proximity; and
wherein the application is further operable to provide account management functionality, chat functionality, and commerce functionality;
wherein the visual representation of the proximity of the mobile device to the at least one other mobile device includes a first circle and a second circle, wherein the first circle represents the mobile device and the second circle represents the at least one other mobile device, wherein the first circle and the second circle overlap or touch when the proximity is within the predetermined proximity, and wherein the first circle and the second circle do not overlap or touch when the proximity is greater than the predetermined proximity.

Regarding claim 19, the closest prior art recorded Stackpole (8,108,414 B2) and Zheng et al. (US 10,547,970 B1) teach a system for a location-based social network comprising:
at least one server computer including a processor, a memory, and at least one database;
a mobile device, wherein the mobile device includes an application; and
at least one other mobile device, wherein the at least one other mobile device includes the application;
wherein the at least one server computer is in network communication with the mobile device and the at least one other mobile device;
wherein an account associated with the mobile device is linked to at least one other account associated with the at least one other mobile device;
wherein the at least one database includes device and user data, and wherein the device and user data includes location data.
However, Stackpole and Zheng is fail to teach or fairly suggest
wherein the location data is created via a global positioning system (GPS), a beacon, a wireless network, radio frequency (RF), RF identification (RFID), near field communication (NFC), an internet protocol (IP) address, magnetic positioning, and/or cellular triangulation;
wherein the application includes a graphical user interface (GUD), wherein the GUI includes a visual representation of a proximity of the mobile device to the at least one other mobile device when the mobile device is within a predetermined proximity to the at least one other mobile device;
wherein the application is operable to blackout sharing the location data for at least one blackout location, and wherein a radius around the at least one blackout location is user defined; and
wherein the application is further operable to provide account management functionality, chat functionality, and commerce functionality;
wherein the visual representation of the proximity of the mobile device to the at least one other mobile device includes a first circle and a second circle, wherein the first circle represents the mobile device and the second circle represents the at least one other mobile device, wherein the first circle and the second circle overlap or touch when the proximity is within a predetermined proximity, and wherein the first circle and the second circle do not overlap or touch when the proximity is greater than the predetermined proximity.

Claims 2-11, 13-14 and 16-17 are allowance as being dependent directly or indirectly to the independent claims 1 and 15.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/           Primary Examiner, Art Unit 2641